DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steigerwald et al. (U.S. Patent No. 6,573,537 B1).
Regarding claim 1, Steigerwald discloses a light-emitting element, comprising:
a substrate (FIG. 6: 10, see col. 9, line 67) comprising:
	a first side, a second side opposite to the first side, and a third side connecting the first side and the second side (FIG. 6a: bottom is the first side, top is the second side, bottom and top are connected by a third side on the left or right);
a light-emitting semiconductor stack formed on the substrate and comprising:
	a first semiconductor layer (FIG. 6: 11, see col. 9, line 64);
	a second semiconductor layer (FIG. 6: 12, see col. 9, line 65); and
	a light-emitting layer between the first semiconductor layer and the second semiconductor layer (FIG. 6: 13, see col. 9, line 66);
a first electrode formed on the first semiconductor layer, extending from the first side to the second side and comprising a contact area and a first extension area (FIG. 6: 22 is formed on 11 and extends from the bottom side to the top side, has contact area on 11 and first extension areas along the outside);
a second electrode formed on the second semiconductor layer (FIG. 6: 20, see col. 10, line 7);
a protection layer formed on the light-emitting semiconductor stack, comprising a first through hole exposing the first electrode and a second through hole exposing the second electrode (FIG. 6: 42, see col. 10, line 44);
a first conductive part formed on the protection layer and electrically connected to the first electrode through the first through hole (FIG. 6: 41 connected to 22, see col. 10, line 32); and
a second conductive part formed on the protection layer and electrically connected to the second electrode through the second through hole (FIG> 6: 41 connected to 20), wherein the second conductive part comprises a projected area on the light-emitting semiconductor stack (FIG. 6a: 41), the first extension area is located outside the projected area and located between the second conductive part and the third side (FIG. 6a: portions of 22 extending along the edges outside of 41).
Regarding claim 2, Steigerwald discloses the first through hole has a first width and the contact area has a second width, and the first width is smaller than the second width (FIG. 6b: 22 has a greater width than the hole in 42 over 22).
Regarding claim 4, Steigerwald discloses a third electrode formed on the first semiconductor layer and electrically connected to the first conductive part (see annotated FIG. 6a below), wherein the third electrode is adjacent to the first electrode and comprises a second extension area extending from the first side to the second side wherein a shortest distance between the second extension area and the first extension area is larger than a shortest distance between the first extension area and the third side (see annotated FIG. 6a below).

    PNG
    media_image1.png
    671
    726
    media_image1.png
    Greyscale

[ANNOTATED FIG. 6A]
Regarding claim 6, Steigerwald discloses the contact area and the first extension area are in contact with the first semiconductor layer (FIG. 6: 22 in contact with 11).
Regarding claim 7, Steigerwald discloses a shortest distance between the second through hole and the third side is larger than a shortest distance between the first extension area and the third side (see annotated FIG. 6a above).
Regarding claim 8, Steigerwald discloses a shortest distance between the first electrode and the first side is larger than a shortest distance between the first electrode and the second side (FIG. 6a: distance between 22 and bottom shorter than distance between 22 and top).
Regarding claim 9, Steigerwald discloses the first conductive part covers the first electrode and the second electrode (FIG. 6a: 41 covers 20 and some extending portions of 22).
Regarding claim 11, Steigerwald discloses a plurality of light-generative elements, (FIG. 17: multiple LEDs on one module) wherein one of the light-generative elements comprising:
a first side, a second side opposite to the first side, and a third side connecting the first side and the second side (FIG. 6a: bottom is the first side, top is the second side, bottom and top are connected by a third side on the left or right);
a light-emitting semiconductor stack (FIG. 6: 11/12/13);
a first electrode formed on the first semiconductor layer, extending from the first side to the second side and comprising a contact area and a first extension area (FIG. 6: 22 is formed on 11 and extends from the bottom side to the top side, has contact area on 11 and first extension areas along the outside);
a second electrode formed on the second semiconductor layer (FIG. 6: 20, see col. 10, line 7);
a protection layer formed on the light-emitting semiconductor stack, comprising a first through hole exposing the first electrode and a second through hole exposing the second electrode (FIG. 6: 42, see col. 10, line 44);
a first conductive part formed on the protection layer and electrically connected to the first electrode through the first through hole (FIG. 6: 41 connected to 22, see col. 10, line 32);
a second conductive part formed on the protection layer and electrically connected to the second electrode through the second through hole (FIG> 6: 41 connected to 20), wherein the second conductive part comprises a projected area on the light-emitting semiconductor stack (FIG. 6a: 41), the first extension area is located outside the projected area and located between the second conductive part and the third side (FIG. 6a: portions of 22 extending along the edges outside of 41); and
an optical element processing a light generated by the light-generating elements (see col. 13, line 45 – line 14, line 39).
While Steigerwald does not explicitly disclose the use as a backlight module, Examiner notes that this language is preamble language that merely asserts intended use of the structure rather than limiting the structure. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). As such, Steigerwald anticipates all of the structural limitations of the claim.
Regarding claim 12, Steigerwald discloses the first through hole has a first width and the contact area has a second width, and the first width is larger than the second width (FIG. 6b: under the broadest reasonable interpretation, the “contact area” can be defined only as the area in which 41 is in contact, under such an interpretation the first width of the gap in 42 is larger than the width of the contact area).
Regarding claim 13, Steigerwald discloses a third electrode formed on the first semiconductor layer and electrically connected to the first conductive part (see annotated FIG. 6a below), wherein the third electrode is adjacent to the first electrode and comprises a second extension area extending from the first side to the second side wherein a shortest distance between the second extension area and the first extension area is larger than a shortest distance between the first extension area and the third side (see annotated FIG. 6a below).

    PNG
    media_image1.png
    671
    726
    media_image1.png
    Greyscale

[ANNOTATED FIG. 6A]
Regarding claim 15, Steigerwald discloses a shortest distance between the second through hole and the third side is larger than a shortest distance between the first extension area and the third side (see annotated FIG. 6a above).
Regarding claim 16, Steigerwald discloses a shortest distance between the first electrode and the first side is larger than a shortest distance between the first electrode and the second side (FIG. 6a: distance between 22 and bottom shorter than distance between 22 and top).
Regarding claim 17, Steigerwald discloses the first conductive part covers the first electrode and the second electrode (FIG. 6a: 41 covers 20 and some extending portions of 22).
Regarding claim 19,Steigerwald discloses the optical element diffuses the light generated by the light-generating elements (see col. 13, line 45-67, the textured surface increases the scattering of the, thus diffusing the light
Regarding claim 20, Steigerwald discloses a carrier, wherein the light-generating elements are formed on the carrier (FIG. 6: 50, see col. 12, line 45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald et al. (U.S. Patent No. 6,573,537 B1) in view of Okabe (U.S. Pub. No. 2012/0241760 A1).
Regarding claim 3, Steigerwald discloses the first electrode comprises a side surface, a lower surface, and an angle between the side surface and the lower surface (FIG. 6: 22 has lower surface and side surfaces).
Steigerwald is silent in regards to the angle ranging from 15 degrees to 70 degrees. 
Okabe discloses the first electrode has an angle between a side surface and a lower surface that less than 90 degrees (FIG. 1: 180, see paragraph 0039). This range of Okabe overlaps Applicant's claimed range of between 15 and 70 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the electrode shape of Okabe to the teachings of Steigerwald and arrive at the claim 2 limitation. The motivation to do so is that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthein, 541 F.2d 257,197 USPQ 90 (CCPA 1976); ln re Woodnill, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald et al. (U.S. Patent No. 6,573,537 B1).
Regarding claim 5, Steigerwald discloses a distance between the first conductive part and the second conductive part (FIG. 6a: distance between 41 top and 41 bottom). Steigerwald does not explicitly disclose that this distance is equal to or greater than 50 micron. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the distance and arrive at the claim 5 limitation. The motivation to do so is that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).
Regarding claim 14, Steigerwald discloses a distance between the first conductive part and the second conductive part (FIG. 6a: distance between 41 top and 41 bottom). Steigerwald does not explicitly disclose that this distance is equal to or greater than 50 micron. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the distance and arrive at the claim 5 limitation. The motivation to do so is that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819